ORDER
The Disciplinary Review Board on November 13, 1998, having filed with the Court its decision concluding that AUGUSTINE U. UZODIKE of EAST ORANGE, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15(a) and (d) (safekeeping *511property and recordkeeping deficiencies), RPC 8.1(a) (giving false material information to disciplinary authorities), and Rule 1:21— 6(a) (negligent misappropriation), and good cause appearing;
It is ORDERED that AUGUSTINE U. UZODIKE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective August 11, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.